Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10, and 12-19 are pending.
Claims 1, 4, 5, 10, 12, 16 are amended. 
Claims 9, 11, and 20 are cancelled. 

Response to Arguments
Applicant’s amendments and arguments, filed October 1, 2021, with respect to Section 101 rejections have been fully considered and are persuasive.  The Section 101 rejection of claims 5-10 and 12-19 has been withdrawn. 
Applicant’s arguments with respect to the Section 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-4, 6-8, 10, 12-15, and 17-19 are rejected for incorporating at least the issues of the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2019/0158671 to Feast in view of U.S. Patent Application Publication No. 2006/0271418 to Hackbarth et al. 
With regards to claims 1, 5 and 16, Feast teaches: 
obtain training data that includes times and text of messages exchanged between customers and customer support agents for a plurality of customer support sessions (paragraph [0083], “AI system 300 as described herein may include or may be connected to one or more platform 
train a prediction model on the training data, the prediction model configured to process customer support session data between the customers and the customer support agents to compute a next message prediction score for each of the plurality of customer support sessions (paragraph [0032], “Methods and apparatus consistent with the present disclosure are directed at improving the routing of communications to appropriate resources, whether those resources include augmented/artificial intelligence (AI) system or live personal agents that are tuned to the features and constraints associated with any particular type of communication channel or media. Such methods may identify, track, or compute metrics that may be used to more efficiently route user communications to a resource that can best resolve issues efficiently in a world that includes multiple different types of communication channels/media types.”), the next message prediction score quantifying a probability of receiving a message from a customer within a period of time (paragraph [0037], “Metrics associated with stress or emotional exhaustion may also be used to forecast or predict other metrics that may relate to a measure of customer satisfaction, a level of exhaustion of a live person that responds to customer calls, and probabilities that may be associated with average call handling times or with a likelihood that a particular agent can resolve an issue quickly.”; paragraph [0070], “A live agent may be assigned the communication based on a score associated with that particular agent. Such agent scores may be calculated using a productivity metric, a performance metric, a satisfaction metric, or another metric associated with that particular 
establish a customer support session between a first customer and a customer support agent in response to a customer support request of the first customer (paragraph [0003], “Customer call centers receive calls each day from customers, clients, or interested parties that have a need or a concern that need be addressed.”); 
obtain, during the customer support session, customer support session data, the customer support session data including text of messages between the first customer and the customer support agent (paragraph [0034], “After such emotional exhaustion metrics are identified, they may be used in calculations to determine whether a level of stress or emotional exhaustion of a customer or of a live agent has met or exceeded a threshold level. Methods consistent with the present disclosure may be implemented in a computer server or in a cloud-based computing system that may collect information from subscribed users. Information processed by such AI systems may include batch processing of data collected in real-time or in near-real-time. Information collected and evaluated continuously over short time spans (e.g. within milliseconds or seconds) may be referred to as real-time data and information that is collected and evaluated over longer time spans (e.g. within minutes) may be referred to as near-real time data.”); 
process the customer support session data with the prediction model to determine a next message prediction score for the customer support session (paragraph [0077], “The AI system may process the data received from the IPS according to one or more models used to identify an emotional exhaustion metric or an exhaustion/stress score of a customer. Alternatively or additionally, the AI system may calculate a measure of emotional exhaustion (e.g., a score) for each of one or more agents using the data analytics engine.”); and 

Feast teaches average handling time, but fails to explicitly teach the next message prediction score specifying a period of time for receiving a next message from the first customer. However Hackbarth et al. teaches the determination and analysis of a next message prediction score specifying a period of time for receiving a next message from the first customer (paragraph [0016], “In particular, the invention can provide a systematic method for discovering problem behaviors, reporting on combinations of problems, facilitating an understanding of what might be happening around the behavior that is contributing to it, and allowing the administrator to identify the behavior by type of contact being handled, e.g., inbound vs. outbound, direct vs. ACD delivered, and internal vs. external.”; paragraph [0086], “Exemplary dimensions include work item (e.g., type, class, etc.), customer (e.g., identity, class, etc.), agent (e.g., identity, skills, etc.), routing (e.g., how work item was processed/routed, routing destination, etc.), class (e.g., inbound, outbound, internal, external, etc.), time (e.g., time stamp (date and time) of when an event occurred), state (e.g., state of agent, state of customer, state of work item, etc.), exit reason (e.g., reason for state change, etc.), and delivery method (e.g., direct, distributed, etc.) and/or an action involving one or more of the foregoing, such as arrival of a work item, agent state change, and the like. An event is typically associated with (structured) context.”). 


With regards to claim 2, Feast teaches: 
determine the next message prediction score satisfies a threshold prediction score (paragraph [0071], “Alternatively or additionally, stress or emotional exhaustion of an agent may be identified and when a level of stress or emotional exhaustion is identified as having met a threshold, using calculations associated with received audio, text, or video information.”); 
determine a timestamp associated with a most recent message from the first customer (paragraph [0070], “A requestor effort metric may be incremented each time a requestor answers a question or selects a sub-menu, for example. A system effort metric may be incremented each time an automated assistant or a live agent provides information or questions to a requestor.”; paragraph [0088], “As such, AIS 300 may analyze historical emotional exhaustion metrics by predetermined time intervals and store emotional exhaustion metrics associated with communications between an agent and a requestor. This could allow the AIS 300 to store the changes in the emotional exhaustion metric based on the previous communications between a requestor and agent. Information related to the interventions or notifications can be linked to changes in the emotional exhaustion metric over time.”); and 


With regards to claim 3, Feast teaches: 
determine the next message prediction score satisfies a threshold prediction score (paragraph [0071], “Alternatively or additionally, stress or emotional exhaustion of an agent may be identified and when a level of stress or emotional exhaustion is identified as having met a threshold, using calculations associated with received audio, text, or video information.”); 
determine a timestamp associated with a most recent message from the customer support agent (paragraph [0070], “A requestor effort metric may be incremented each time a requestor answers a question or selects a sub-menu, for example. A system effort metric may be incremented each time an automated assistant or a live agent provides information or questions to a requestor.”; paragraph [0088], “As such, AIS 300 may analyze historical emotional exhaustion metrics by predetermined time intervals and store emotional exhaustion metrics associated with communications between an agent and a requestor. This could allow the AIS 300 to store the changes in the emotional exhaustion metric based on the previous communications between a requestor and agent. Information related to the interventions or notifications can be linked to changes in the emotional exhaustion metric over time.”); and 
assign the additional customer support request to the customer support agent in within a predetermined time of the timestamp (paragraph [0070], “A live agent may be assigned the communication based on a score associated with that particular agent. Such agent scores may be 

With regards to claim 6, Feast teaches: the first user is a customer support agent, the second user is a first customer, and the third user is a second customer (paragraph [0004], “Today, call centers not only receive telephone calls from customers or clients, they also receive communications via other forms of communications, such as instant messages of various sorts (text messages, short message service (SMS) messages, ‘chat’ messages), and electronic mail (email) for example. In such instances, communications may be routed to either automated assistants or to live persons when a customer or client message is received.”).

With regards to claims 7 and 17, Feast teaches: 
determine the next message prediction score satisfies a threshold prediction score (paragraph [0071], “Alternatively or additionally, stress or emotional exhaustion of an agent may be identified and when a level of stress or emotional exhaustion is identified as having met a threshold, using calculations associated with received audio, text, or video information.”);  
determine a timestamp associated with a most recent message from the second user (paragraph [0070], “A requestor effort metric may be incremented each time a requestor answers a question or selects a sub-menu, for example. A system effort metric may be incremented each time an automated assistant or a live agent provides information or questions to a requestor.”; paragraph [0088], “As such, AIS 300 may analyze historical emotional exhaustion metrics by predetermined time intervals and store emotional exhaustion metrics associated with communications between an agent and a requestor. This could allow the AIS 300 to store the changes in the emotional exhaustion metric based on the previous communications between a requestor and agent. 
establish the second communications session between the first user and the third user within a predetermined time of the timestamp (paragraph [0070], “A live agent may be assigned the communication based on a score associated with that particular agent. Such agent scores may be calculated using a productivity metric, a performance metric, a satisfaction metric, or another metric associated with that particular agent.”).

With regards to claims 8 and 18, Feast teaches: 
determine the next message prediction score satisfies a threshold prediction score (paragraph [0071], “Alternatively or additionally, stress or emotional exhaustion of an agent may be identified and when a level of stress or emotional exhaustion is identified as having met a threshold, using calculations associated with received audio, text, or video information.”);
determine a timestamp associated with a most recent message from the first user (paragraph [0070], “A requestor effort metric may be incremented each time a requestor answers a question or selects a sub-menu, for example. A system effort metric may be incremented each time an automated assistant or a live agent provides information or questions to a requestor.”; paragraph [0088], “As such, AIS 300 may analyze historical emotional exhaustion metrics by predetermined time intervals and store emotional exhaustion metrics associated with communications between an agent and a requestor. This could allow the AIS 300 to store the changes in the emotional exhaustion metric based on the previous communications between a requestor and agent. Information related to the interventions or notifications can be linked to changes in the emotional exhaustion metric over time.”); and 


With regards to claim 12, Feast teaches: the communications session data includes at least one of a customer intent for a communications session, times of the at least one message, a first user profile, a second user profile, or a third user profile (paragraph [0137], “Historical Analysis of data may be stored in a database, such as an enterprise data warehouse system used for reporting and data analysis, and that may be referred to as Big Data analysis. Such analysis may include, yet is not limited to (1) time series analysis, (2) statistical analysis, (3) qualitative research data analysis, (4) fundamental analysis for forecasting, (5) qualitative comparative analysis, (6) SWOT analysis, (7) interpretative phenomenological analysis (transcriptions), (8) meta-analysis, (9) specific technical analysis, (10) sociological analysis, (11) comparative historical research analysis, (12) trend analysis, (13) emerging issues analysis, (14) spatial analysis, (15) numerical analysis, (16) principal component analysis, (17) Link analysis is uses to evaluate relationships (connections) between nodes, (18) bioinformatics analysis, (19) scenario analysis, (20) machine learning analysis, (21) content analysis, (22) data visualization analysis, (23) Cohort analysis, (24) multilinear principal component analysis, (25) Contrastive analysis (the systematic study of a pair of languages with a view to identifying their structural differences and similarities, (26) indicator analysis, (27) analysis of variance, (28) Chaos theory analysis, (29) sentiment analysis (sometimes known as sentiment analysis or emotion AI) refers to the use of natural language processing, text analysis, computational linguistics, (30) demographic analysis.”).


With regards to claim 14, Feast teaches: 
obtain a list of communications sessions being processed by the first user (paragraph [0070], “A system effort metric may be incremented each time an automated assistant or a live agent provides information or questions to a requestor.”); 
process the list of communications sessions with the prediction model to determine a capacity score for the first user (paragraph [0070], “A live agent may be assigned the communication based on a score associated with that particular agent. Such agent scores may be calculated using a productivity metric, a performance metric, a satisfaction metric, or another metric associated with that particular agent.”); and 
establish the second communications session based at least in part on the capacity score (paragraph [0070], “The various scores or metrics discussed above may be updated overtime, where historical data is stored in a database/memory that may be accessed by an AI system when communications are routed. This may allow the AI system to identify that a particular requestor could best be serviced by a particular live agent based on historical data associated with either the requestor, with the agent, or both.”).


receive the customer support request (paragraph [0004], “Today, call centers not only receive telephone calls from customers or clients, they also receive communications via other forms of communications, such as instant messages of various sorts (text messages, short message service (SMS) messages, ‘chat’ messages), and electronic mail (email) for example. In such instances, communications may be routed to either automated assistants or to live persons when a customer or client message is received.”); and 
establish the communications session between the first user and the second user (paragraph [0004], “Today, call centers not only receive telephone calls from customers or clients, they also receive communications via other forms of communications, such as instant messages of various sorts (text messages, short message service (SMS) messages, ‘chat’ messages), and electronic mail (email) for example. In such instances, communications may be routed to either automated assistants or to live persons when a customer or client message is received.”).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2019/0158671 to Feast in view of U.S. Patent Application Publication No. 2006/0271418 to Hackbarth et al. as applied to claims 1 and 16 above, and further in view of U.S. Patent Application Publication No. 2014/0064086 to Wiley et al.
With regards to Claims 4 and 19, Feast teaches analyzing conversations for data, but fails to explicitly teach predicting a next message. However Wiley et al. teaches analyzing network traffic intensity to dynamically allocated communications in order to avoid congestion. Wiley et al. teaches:
the prediction model further determines a predicted time for receiving a next message from the first customer (paragraph [0114], “Multiple tables or bins may be used to tabulate different time periods, such as 15 minute, 1 hour, 1 day, and so forth, may be managed for storing the same, 
determine the predicted time satisfies a threshold amount of time (paragraph [0115], “Communication of the collected transmission performance data may be triggered by event threshold crossings or pulled by another network system, network node, Element Management Systems, or call control manager, for example, and be performed on a routine basis or in response to a poll, audit, or event (e.g., dropping below a transmission quality threshold).”); and 
assign the additional customer support request to the customer support agent within a determined time of the predicted time (paragraph [0366], “CAC engines 6108, 6110, 6112, and 6114 may be hardware and/or software elements or process performed thereby to take actions during connection initiation or re-allocation for strategically controlling congestion. Frequently, the CAC engines 6108, 6110, 6112, and 6114 may be used to determine whether or not to allow a new connection, throttle bandwidth, or to load balance across the Ethernet network 6100.”).
This part of Wiley et al. is applicable to the system of Feast in view of Hackbarth et al. as they both share characteristics and capabilities, namely, they are directed to managing communications capacity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Feast in view of Hackbarth et al. to include the congestion management based on predicted network throughput as taught by Wiley et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Feast in view of Hackbarth et al. in order to perform system load balancing in order to manage the utilization of system resources (see the paragraph [0114] of Wiley et al.).	
10 is rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2019/0158671 to Feast in view of U.S. Patent Application Publication No. 2006/0271418 to Hackbarth et al. as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2014/0064086 to Wiley et al.
With regards to claim 10, McCormack et al. teaches analyzing communications data for various scored parameters but fails to explicitly teach predicting a next message. However Wiley et al. teaches analyzing network traffic intensity to dynamically allocated communications in order to avoid congestion. With regards to claim
determine the predicted time satisfies a threshold amount of time (paragraph [0115], “Communication of the collected transmission performance data may be triggered by event threshold crossings or pulled by another network system, network node, Element Management Systems, or call control manager, for example, and be performed on a routine basis or in response to a poll, audit, or event (e.g., dropping below a transmission quality threshold).”); and 
establish the second communications session between the first user and the third user within a determined time of the predicted time paragraph [0366], “CAC engines 6108, 6110, 6112, and 6114 may be hardware and/or software elements or process performed thereby to take actions during connection initiation or re-allocation for strategically controlling congestion. Frequently, the CAC engines 6108, 6110, 6112, and 6114 may be used to determine whether or not to allow a new connection, throttle bandwidth, or to load balance across the Ethernet network 6100.”).
This part of Wiley et al. is applicable to the system of Feast in view of Hackbarth et al. as they both share characteristics and capabilities, namely, they are directed to managing communications capacity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Feast in view of Hackbarth et al. to include the congestion management based on predicted network throughput as taught by .	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629